Citation Nr: 0706115	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-12 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for multiple sclerosis with 
claimed loss of use of both feet.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1992 to October 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have manifested symptoms of 
multiple sclerosis, including poor coordination and balance 
during service.  

2.  The veteran is not shown to have obviously or manifestly 
suffered from multiple sclerosis prior to his period of 
active service.  

3.  The currently demonstrated multiple sclerosis is shown as 
likely as not to have been first clinically manifested during 
his period of active service.  



CONCLUSIONS OF LAW

1.  The legal presumption of soundness at enlistment is not 
rebutted by clear and unmistakable evidence showing that 
multiple sclerosis existed prior to the veteran's entering 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).  

2.  The veteran's disability manifested by multiple sclerosis 
with loss of use of both feet is due disease that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132, 
5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

The Board has considered this new legislation with regard to 
the matter on appeal.  Given the favorable action taken 
hereinbelow, no further assistance in developing the facts 
pertinent to this limited matter is required at this time.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the case of a preexisting injury or disease, service 
connection may be granted where there is an increase in 
disability during service not due to the natural progression 
of the disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.306.  

A careful review of the service medical records reveals that 
the veteran was seen with complaints of poor coordination and 
balance on numerous occasions during his period of active 
service.  On the enlistment examination dated in October 
1991, the examiner noted asymptomatic moderate pes planus and 
poor coordination and balance.  

The veteran was seen with complaints of difficulty standing 
and walking straight on several occasions in September 1992.  
On the first such occasion, the medical examiner instructed 
the veteran to practice his balance when able.  If the 
condition persisted, the veteran was instructed to return for 
a new medical work up.  

On a separate occasion the veteran returned with the same 
complaints of "shakiness" and difficulty with coordination.  
The veteran was directed to the Recruit Evaluation Unit (REU) 
to evaluate his fitness for duty.  

The veteran was examined and diagnosed with severe adjustment 
disorder.  The REU "strongly recommended" that the veteran 
be separated from service.  

Subsequent to service, the veteran was seen by a private 
physician for a complaint of difficulty with his legs in 
December 1992.  The veteran reported beginning to have 
problems with "shaky legs" after he entered service.  After 
he was discharged from service the problem continued.  

On examination, the veteran displayed evidence of bilateral 
optic atrophy and spasticity in the lower extremities.  He 
was able to stand on his heels and toes.  Sensory examination 
revealed slight decrease in vibratory sense in the lower 
extremities.  Reflexes were markedly increased.  

There was unsustained clonus in both lower extremities.  
Plantar responses were absent bilaterally.  His gait showed a 
mild spasticity with decreased balance.  The doctor cautioned 
the veteran that there were signs that the problems would 
prove to be multiple sclerosis.  

A MRI examination dated February 1993 revealed multiple, 
varying sized, abnormal foci of increased signal within 
periventricular white matter.  Lesions were also noted at the 
colossal septal interface.  The MRI results confirmed a 
diagnosis of multiple sclerosis.  

In September 2000, the veteran was seen by an examiner at the 
South Carolina Neurological Clinic for long standing 
progressive multiple sclerosis.  The veteran reported his 
gait had gotten progressively worse.  He denied problems with 
his upper extremities, but did have bladder and bowel 
dysfunction.  He was diagnosed with severe paraparesis 
secondary to probable multiple sclerosis.  

In a June 2001 follow-up medical record the veteran reported 
his left extremities were weaker than his right extremities.  
Further he used a tripod cane to walk.  The examiner 
diagnosed the veteran with severe neurological deficit caused 
by multiple sclerosis.  

In a September 2001 medical record the veteran reported some 
sensory loss and mild weakness in his left hand.  He used a 
wheel chair to navigate around long distances.  For shorter 
distances he was still able to walk using a tripod cane.  

A December 2001 medical record noted the veteran had not 
shown much progression from his multiple sclerosis.  He could 
stand with the aid of a cane and walk slightly and 
unsteadily.  He still had clonus and hyperactive reflexes.  
He still experienced more weakness in the left extremities.  

In a March 2003 private medical record, the examiner 
diagnosed the veteran with severe multiple sclerosis.  

During an April 2004 VA examination, the veteran reported 
developing weakness in his legs in 1992.  The veteran was 
taking Avonex to treat the multiple sclerosis, but had 
recently discontinued using the medication.  He had been 
confined to a wheel chair since 2002.  The veteran was 
diagnosed with transverse myelitis due to multiple sclerosis.  

In a December 2004 addendum opinion to the VA examination, 
the examiner who performed the April 2004 examination 
reviewed the claims file.  He noted that the veteran 
complained of having had multiple times of poor balance and 
"dyscoordination" of the legs while in service.  He opined 
that the symptoms "[were] most likely evidence of multiple 
sclerosis that was starting at that time."  

In a separate December 2004 addendum opinion, another VA 
examiner reviewed the claims file.  The examiner opined that 
"it [was] at least as likely as not that [the veteran] had 
multiple sclerosis prior to entry into military service, 
though it was not diagnosed at that time."  

The doctor further opined that "it [was] less likely than 
not that military service aggravated his condition."  The 
examiner stated that "while he was not yet diagnosed with 
multiple sclerosis at the time of entry into the military, 
[the veteran] was displaying the symptoms that eventually led 
to that diagnosis."  

In August 2006, the Board requested a VA medical expert 
opinion to determine (1) if the veteran's multiple sclerosis 
clearly and unmistakably existed prior to service; (2) if so, 
was the multiple sclerosis clearly and unmistakably 
aggravated by service; and (3) if so, did the multiple 
sclerosis undergo an increase in severity beyond natural 
progress during service.  

The VA medical expert responded that the veteran's multiple 
sclerosis did not clearly and unmistakably exist prior to 
service.  Although the expert opined that it was highly 
likely, the expert further stated that it was clear that 
there was a notable change in the veteran's condition in 
September 1992 and that was the first time that the veteran 
recognized any symptoms of his disease.  

The medical expert noted that there was controversy as to 
whether multiple sclerosis could be caused or aggravated by 
either physical trauma or stress.  The examiner stated that 
the America Academy of Neurology (AAN) concluded in a 
position paper that trauma, especially head trauma had only a 
small effect on multiple sclerosis onset or exacerbation.  

The AAN also concluded that it was possible that stress could 
affect multiple sclerosis onset or exacerbation.  However, 
there was not sufficient data to establish any such 
relationship with reasonable medical certainty.  

Finally, the medical expert stated that the veteran's 
multiple sclerosis was not clearly and unmistakably shown to 
have permanently increased in severity beyond it natural 
progress during his period of service.  

The expert stated that, because it was unlikely that service 
caused or exacerbated the veteran's multiple sclerosis, it 
therefore could not have clearly and unmistakably been 
altered by service.  

However, the expert opined that if trauma or stress were 
associated with the veteran's multiple sclerosis, then one 
must conclude that the multiple sclerosis was not clearly and 
unmistakably unaffected by the veteran's period of service.  

In Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), 
the U.S. Court of Appeals for the Federal Circuit held that 
to rebut the presumption of soundness in the case of a 
wartime veteran, the evidence must clearly and unmistakably 
show not only that the disorder at issue pre-existed entry 
into service, but that the disorder did not undergo 
aggravation in or as a result of service.  

As described, in the October 1991 Enlistment examination, the 
examiner noted symptoms that could be associated with 
multiple sclerosis.  However, the Enlistment examination was 
negative for any reference to or diagnosis of multiple 
sclerosis.  

In addition, in responding to the August 2006 Board request, 
a VA medical expert found that the veteran's multiple 
sclerosis did not clearly and unmistakably exist prior to 
service.  

As such, the Board finds no obvious or manifest basis for 
concluding that multiple sclerosis existed before service.  
The evidence of record does not clearly and unmistakably 
establish that multiple sclerosis was not aggravated by 
service.  

Accordingly, the presumption of soundness in this case has 
not been rebutted, and the Board finds that the evidentiary 
record shows that multiple sclerosis was first clinically 
demonstrated during the veteran's period of active service.  

As such, the evidence shows that the currently demonstrated 
multiple sclerosis had its clinical onset during the 
veteran's period of active service.  Accordingly, service 
connection for multiple sclerosis is warranted.  See 
38 C.F.R. § 3.303(d).  



ORDER

Service connection for multiple sclerosis with claimed loss 
of use of both feet is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


